NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELIBER ULISES MARTINEZ LOPEZ,                   No.    18-70759

                Petitioner,                     Agency No. A208-130-034

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 11, 2020**

Before:      SCHROEDER, CANBY, and TROTT, Circuit Judges.

      Eliber Ulises Martinez Lopez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
453 F.3d 1182, 1184-85 (9th Cir. 2006). We review de novo claims of due process

violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th

Cir. 2014). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Martinez

Lopez failed to establish that he was or would be persecuted on account of a

protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even

if membership in a particular social group is established, an applicant must still

show that “persecution was or will be on account of his membership in such

group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus, Martinez

Lopez’s asylum and withholding of removal claims fail.

      To the extent Martinez Lopez now relies on social groups that were not

presented to the agency, we lack jurisdiction to consider them. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      We reject Martinez Lopez’s contention that the IJ and the BIA applied the

wrong standard of proof for withholding of removal. The IJ and the BIA both

recognized that, under our decision in Barajas-Romero v. Lynch, 846 F.3d 351 (9th




                                          2
Cir. 2017), the protected ground need only be “a reason” for the persecution, not

“the one central reason” required for asylum.

      Martinez Lopez’s contends that the agency violated his due process rights by

ignoring and misrepresenting his testimony. The record does not support this

claim. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim); see also Larita-Martinez v. INS, 220 F.3d 1092,

1095-96 (9th Cir. 2000) (petitioner must overcome the presumption that BIA

considered all the relevant evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3